Citation Nr: 1550017	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  12-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability (strain), to include as secondary to service-connected degenerative joint disease, status post medial meniscectomy of the left knee.
 
2.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.
 
3.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.
 
4.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.
 
5.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.
 
6.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left knee, status post medial meniscectomy.
 
7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from December 2009, November 2010, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

 This case was previously before the Board in January 2013, at which time it was remanded in order that the Veteran might be afforded a Travel Board hearing.  The case was again remanded in January 2015 for a videoconference hearing.  However, the Veteran submitted a statement prior to his hearing scheduled in November 2015 withdrawing his request.  The case is now, once more, before the Board for appellate review.

In this case, the Board is deciding the issue of entitlement to service connection for a right knee disorder.  For reasons addressed below, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his right knee arthritis is secondary to his service-connected degenerative joint disease, status post medial meniscectomy of the left knee. 


CONCLUSION OF LAW

Right knee arthritis resulted from the service connected left knee disability.  38 U.S.C.A. 1110, 1131, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); El-Amin v. Shinseki, 26 Vet.App. 136 (2013); Allen v. Brown, 7 Vet.App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran states that his right knee disability is secondary to his service-connected left knee disability.  Specifically, he states that he has an altered gait due to his left knee disability, which has resulted in a right knee disability.  VA and private treatment records confirm that the Veteran suffers from a right knee strain and osteoarthritis.  

As to whether the Veteran's right knee disability is secondary to his service-connected left knee disability, the evidence of record is in conflict.  In October 2009, the Veteran was provided a VA examination to determine the nature and etiology of the claimed right knee disability.  The VA examiner noted a review of the claims file was conducted, as well as an in-person examination of the Veteran.  The VA examiner ultimately determined that the Veteran's left knee range of motion, lower extremity strength, and lower extremity alignment is too functional to initiate sustain and contribute to a contralateral joint degenerative process.  Therefore, the Veteran's right knee condition is more likely a primary process and less likely related to his left knee disability.  

On the other hand, the Veteran submitted an independent medical examination in October 2010 from a private physician, Dr. Selbst.  Dr. Selbst also indicated he reviewed the Veteran's claims file and conducted a physical examination of the Veteran.  He noted the Veteran's complaints of gradual onset right knee pain since 1986.  Dr. Selbst concluded that the Veteran's right knee disability is as likely as not a result of his antalgic gait caused, at least in part, by his left knee disability.  

Based on the above medical evidence and the Veteran's competent and credible lay evidence, to include the date of onset of his right knee pain, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee disability is related to his service-connected left knee disability.  38 C.F.R. § 3.310 (2015).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for this disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right knee arthritis is granted.  


REMAND

As an initial matter, the Board notes the most recent VA treatment records associated with the claims file are dated from March 2013.  Therefore, on remand, any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

The December 2009 rating decision currently on appeal granted service connection for the Veteran's coronary artery disease and hypertension and assign initial ratings of 30 percent and 10 percent, respectively.  Additionally, this rating decision continued his 20 percent disability rating for the left knee disability.  The Veteran contends that higher ratings are warranted.

The Veteran was last examined by VA in October 2009 for his hypertension and coronary artery disease.  The Board notes that this examination was conducted in connection with his claims for service connection for these disorders and, as such, the focus was identifying the etiology of these disorders and not on assessing the current severity of his cardiac disabilities.  Therefore, new examinations are required in order to determine the current nature and severity of the Veteran's hypertension and coronary artery disease. 

The Board finds that a new VA examination of the left knee is warranted.  The Veteran was also last examined by VA for his right ankle disability in October 2009.  In several statements submitted since that October 2009 examination, the Veteran has indicated that his left knee disability has increased in severity.  Moreover, VA treatment records dated through March 2013 show his continued complaints of pain and treatment for the left knee.  Therefore, a VA examination is needed to properly assess the current severity of the Veteran's left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Board finds that the Veteran's claim for service connection for right and left carpal tunnel syndrome and entitlement to a TDIU are inextricably intertwined with other issues on appeal in so far as any requested development may have an impact on the outcome of these issues, to include the findings contained in any additional VA or private treatment records associated with the claims file.  

Specifically concerning the claim for a TDIU, the Board granted the claim for service connection for a right knee disability, for which a disability rating has not yet been assigned.  Further, the Board is remanding the issues for increased ratings for the left knee disability, hypertension, and coronary artery disease.  Assignment of evaluations for these disabilities may impact whether the Veteran satisfies the schedular requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of the claimed disabilities and on his ability to work due to his service-connected conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 
 
2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.
 
3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left knee disability.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a.  Indicate whether any of the following are present in the left knee and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b.  Discuss functional impairment of the left knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

4.  Schedule the Veteran for a VA examination to address the current severity of his hypertension and coronary artery disease.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

5.  Then, provide the Veteran with an appropriate VA examination to determine the impact of his service-connected disabilities on his ability to obtain and retain employment.

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

6.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities.
 
7.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


